Citation Nr: 1227168	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-44 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than January 28, 2009, for a 30 percent rating for irritable bowel syndrome (IBS) with lactose intolerance.

3.  Entitlement to an effective date earlier than January 28, 2009, for a 30 percent rating for adjustment disorder with depressed mood. 

4.  Entitlement to a rating in excess of 30 percent for IBS with lactose intolerance.

5.  Entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The appellant is a Veteran served who served on active duty from November 1988 to October 2003.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that increased the ratings for IBS and adjustment disorder to 30 percent each, both effective January 28, 2009.

The issue of service connection for PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran is action on his part is required.


FINDINGS OF FACT

1.  A May 2004 rating decision granted the Veteran service connection for IBS with lactose intolerance and adjustment disorder with depressed mood, each rated 0 percent, effective October 15, 2003; he was informed of the decision and did not appeal it.

2.  The RO interpreted a statement on the Veteran's behalf received on January 28, 2009, as representing claims for increased ratings for IBS with lactose intolerance and for adjustment disorder with depressed mood; a May 2009 rating decision granted a 30 percent rating for each of these disabilities effective January 28, 2009.  

3.  Findings/symptoms of IBS with lactose intolerance and/or adjustment disorder with depressed mood warranting a 30 percent rating for either disability were not shown in the year prior to January 28, 2009. 

4.  The current rating for IBS with lactose intolerance is the maximum rating provided under any applicable schedular criteria. 

5.  All symptoms and associated impairment of the Veteran's IBS with lactose intolerance are encompassed by the criteria for the schedular 30 percent rating assigned from January 28, 2009; an exceptional or unusual disability picture associated with this disability rendering the application of the regular schedular standards impractical is not shown.

6.  For the entirety of the appeal period the Veteran's adjustment disorder with depressed mood has resulted in occupational and social impairment with reduced reliability due to symptoms to include flattened affect, disturbance in motivation, and difficulty in establishing and maintaining effective work and social relationships;  at no time during the pendency of this claim for increase is the Veteran's adjustment disorder with depressed mood shown to have resulted in occupational and social impairment with deficiencies in most areas; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or the neglect of personal appearance and hygiene.   


CONCLUSIONS OF LAW

1.  An effective date prior to January 28, 2009, for the assignment of a 30 percent rating for IBS is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.157, 3.400, 4.114, Code 7319 (2011).

2.  An effective date prior to January 28, 2009, for the assignment of a 30 percent rating for adjustment disorder with depressed mood is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.157, 3.400, 4.126, 4.130, Code 9435 (2011).

3.  A schedular rating in excess of 30 percent for IBS with lactose intolerance is not warranted nor is referral of the claim for an increased rating for this disability for extraschedular consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.114, Code 7319 (2011). 

4.  A 50 percent, but no higher, rating is warranted for the Veteran's adjustment disorder with depressed mood.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.126, 4.130, Code 9435 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify under the VCAA is triggered by the receipt of a claim.  The VCAA applies to the claims on appeal.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the ratings for IBS with lactose intolerance and adjustment disorder with depressed mood, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A February 2009 letter explained the evidence necessary to substantiate the claims for increased ratings for IBS with lactose intolerance and adjustment disorder with depressed mood, the pertinent rating criteria, the evidence VA was responsible for providing with respect to these claims, and the evidence he was responsible for providing.  

As for the claims for earlier effective dates for the 30 percent ratings assigned for IBS with lactose intolerance and adjustment disorder with depressed mood, these claims are before the Board as "downstream" issues arising from the RO's May 2009 grants of increased ratings for these disabilities (challenging the effective dates assigned).  A December 2009 letter and the May 2012 supplemental statement of the case (SSOC) provided notice on the "downstream" issues of earlier effective dates for the awards.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542(2006).  

The Veteran has had ample opportunity to respond to the notices described above and supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for February 2009 VA examinations to assess the severity of the his IBS with lactose intolerance and adjustment disorder with depressed mood.  A review of the reports of those examinations found them adequate for rating purposes, as the examiners expressed familiarity with the entire record, conducted thorough examinations that included the information needed to rate each disability, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to his claims adjudicated herein that remains outstanding.  VA's duty to assist with respect to these claims is met.   

Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or information pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, including regarding the degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

I. Earlier Effective Date Claims  

The Veteran claims he is entitled to 30 percent ratings for his IBS with lactose intolerance and adjustment disorder with depressed mood effective from the day after his separation from service because the medical bases for the awards of such ratings were shown as early as in service.  

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.)

The Veteran's IBS with lactose intolerance is rated by analogy under 38 C.F.R. § 4.114, Code 7319, [Irritable colon syndrome (spastic colitis, mucous colitis, etc)]  (In rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.)  

Under Code 7319, mild disability with disturbances of bowel function and occasional episodes of abdominal distress warrants a 0 percent rating.  A 10 percent rating is assigned for moderate disability with frequent episodes of bowel disturbance and abdominal distress.  The highest possible rating of 30 percent is assigned for severe disability with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Code 7319. 

As for the Veteran's adjustment disorder with depressed mood, under the General Rating Formula for Mental Disorders a 30 percent schedular rating for psychiatric disability is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9440.

Historically, a May 2004 rating decision granted service connection for IBS with lactose intolerance and adjustment disorder with depressed mood, each rated noncompensable, effective October 15, 2003.  The Veteran was  informed of the decision, and as he did not appeal the decision or submit additional pertinent evidence within one year following notice of the decision, the May 2004 rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (2011); 38 U.S.C.A. § 7105.  The May 2004 rating decision is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  CUE in the May 2004 rating decision is neither alleged, nor raised by the record. 

The earliest document in the claims file received after the May 2004 rating decision that can be construed as a formal claim for increased ratings for IBS with lactose intolerance and adjustment disorder with depressed mood is a statement on the Veteran's behalf received on January 28, 2009, that was interpreted by the RO as raising claims for increased ratings for these disabilities.  Under the governing law and regulations outlined above, the Board must review evidence dating back to January 28, 2008, to determine if within that one year period prior to the claim, an increase in IBS with lactose intolerance or adjustment disorder with depressed mood was factually ascertainable. 

The record does not contain any evidence for the year prior to January 28, 2009, showing that the Veteran's IBS with lactose intolerance or adjustment disorder with depressed mood were sufficiently severe as to warrant a 30 percent rating for either of these disabilities (and it is not alleged that any such evidence is outstanding and constructively of record).  The increase in the ratings to 30 percent was based on findings on February 2009 (i.e., after receipt of what was interpreted as the instant claims for increase) VA examinations.  Without any clinical evidence in the record of IBS or psychiatric disability symptoms in the one year prior to January 28, 2009, it cannot be factually ascertainable that an increase in the Veteran's IBS with lactose intolerance or adjustment disorder with depressed mood occurred prior to that date. 

The preponderance of the evidence is against the Veteran's claims for earlier effective dates for 30 percent ratings for his IBS with lactose intolerance and adjustment disorder with depressed mood.  Accordingly, the appeals in these matters must be denied.

II.  Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. 

"Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

A.  IBS with Lactose Intolerance

The Veteran's STRs show he received treatment for IBS with lactose intolerance.  He had had to abort one mission and ground two others due to abdominal cramping and urgency during Weapons School (see April 27, 1999, Aeromedical Summary).  After more delayed or cancelled flights, in August 1996 he was afforded a flexible sigmoidoscopy that was normal with the exception of mild mucosal change in the rectum.  With a lactose free diet and Lactaid supplement the condition improved, and the Veteran reported in April 1999 that he had no delayed or cancelled flights due to bowel symptoms for at least two years.  A September 1999 STR reflects complaints of rectal bleeding.  

After service, the Veteran was afforded a VA general medical examination in February 2004 that included an assessment of his IBS.  He denied any blood in his stool or with wiping at that time but reported constipation and occasional diarrhea.  He stated that he might have one bowel movement a day and he had a loose stool on the day of the examination.  The diagnoses included IBS and lactose intolerance, and the examiner stated the Veteran continued to have bloating due to his lactose intolerance.  

A private treatment report dated in December 2007 notes a recent [acute] exacerbation of IBS due to food poisoning.  No reflux, dyspepsia, or altered bowel habits were described aside from his irritable bowl complaints.  It was noted that Welchol was prescribed to control the Veteran's IBS.  

On February 2009 VA examination to assess his IBS, the Veteran reported chronic constipation, diarrhea, and alternating constipation and diarrhea.  He denied nausea and vomiting, but described pain in the lower abdominal region characterized as distress and cramps that occurred 1/3 to 2/3 of the year.  He stated the symptoms occurred constantly and that his treatment included strict diet and Hyoscyamine.  Physical examination revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement and no aortic aneurysm.  No intestinal fistula was noted and the rectal examination was negative with no hemorrhoids, fissures, or masses.  The examiner concluded that the subjective factors associated with the Veteran's IBS with lactose intolerance were weight gain, diarrhea, abdominal pain, chronic constipation, and alternating constipation and diarrhea.  Objective factors were said to consist of current treatment with Hyoscyamine, no significant anemia, and no findings of malnutrition.  The condition was noted to result in no limitations on daily activity.  

The 30 percent rating currently assigned under Code 7319 for IBS with lactose intolerance is the highest schedular rating available for such disability.  A review of other Codes pertaining to the digestive system in 38 C.F.R. § 4.114 that do provide for a rating in excess of 30 percent did not find any with criteria that would warrant an increased rating based on the factual data shown.  Notably, while a rating in excess of 30 percent may be assigned for ulcerative colitis under Code 7323, such (60 percent) rating requires malnutrition.  Malnutrition was specifically noted to not be present on February 2009 VA examination and is otherwise not shown; in fact, the February 2009 VA examination found the Veteran had weight gain.  Accordingly, at no time during the appeal period is the Veteran's IBS with lactose intolerance shown to have warranted a schedular rating in excess of 30 percent.  

As for entitlement to a rating in excess of 30 percent on an "extraschedular" basis, to  accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. Principi, 17 Vet. App. 20, 23 (2003) ("[e]xtraschedular rating consideration is a component of the appellant's claim for an increased rating").  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111  (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Under Thun, the initial analysis in the matter of whether referral for extraschedular consideration is warranted requires a comparison between the symptoms shown and the schedular criteria for rating the disability.  In this case, comparing the Veteran's disability level and symptomatology associated with his IBS with lactose intolerance with the schedular criteria, it is clear that the symptoms and the degree of disability shown throughout the entire appeal period under consideration are encompassed entirely by the criteria for a 30 percent rating.  The Veteran has not identified and/or cited to any symptoms that are not reflected in the schedular criteria, and it was specifically found after the February 2009 VA examination that the condition at issue resulted in no limitations on daily activity.  Therefore, the Board finds that the schedular criteria are adequate (and that referral for extraschedular consideration is not necessary).

B.  Adjustment Disorder with Depressed Mood 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a)  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's STRs note treatment for psychiatric distress associated with relationship issues, to include inpatient treatment for suicidal ideation in August 2002.  Treatment during this hospitalization included group therapy and the prescription of Zoloft and Ambien.  The GAF score assigned following a psychiatric evaluation in September 2002 was 70-80.  Thereafter, a July 2003 report completed by an Air Force psychiatrist indicated the Veteran was stable, that continued psychiatric care was not necessary, and that he had no significant psychiatric symptoms at that time.  

At the first VA psychiatric examination conducted after service in February 2004, the Veteran was clean and neatly groomed.  He displayed a normal affect but one that reflected significant tension.  He was alert, attentive, and oriented times four.  His mood appeared to be depressed and anxious and his speech was clear, goal-directed, spontaneous, and normally-paced.  Thought content was rational.  He was said to have little social support and described some degree of social withdrawal.  The Veteran reported that it was difficult for him to initiate relationships, particularly with women.  He denied feelings of hopelessness, helplessness, and suicidal ideation, intent or plan.  Insight was said to be a bit weak and his affect clearly reflected anxiety.  There was mild psychomotor agitation.  The GAF score was 58 and the examiner found no indication of symptom exaggeration or malingering.  The examiner concluded in part that the Veteran was demonstrating signs of depression due to issues relating to his discharge from the military and that the Veteran would like to form long-term relationships but found it "very difficult" to do so.  

On February 2009 VA psychiatric examination, the Veteran reported anxiety, depression, and sexual dysfunction as well as general malaise and poor motivation.  It was noted that since 2003 he had been self-employed as a software developer in his home.  He indicated that relationship problems over the last four months or so interfered with his ability to focus or concentrate on his work resulting in a decline in business.  On mental status examination, the Veteran was oriented to all spheres; his appearance, hygiene, and behavior were appropriate; and he displayed good eye contact.  His affect and mood appeared somewhat flattened and depressed.  He communicated well and his speech was coherent, relevant, and concise.  His concentration was normal and he denied panic attacks.  Delusions and hallucinations were not shown and it was noted that there was no history of such.  There were no obsessive ritualistic tendencies; thought processes were normal and goal directed.  Abstract thinking was intact and memory for remote and recent events was good.  He initially reported suicidal ideation but later said it happened very infrequently.  The GAF score assigned was 60; the examiner noted that the Veteran was capable of performing the activities of daily living and establishing and maintaining work, school, and social relationships.  The examiner stated that the Veteran's psychiatric impairment could best be described as involving symptoms causing occupational and social impairment with reduced reliability with the following predominate symptoms:  flattened affect, disturbance in motivation and mood, chronic depression, and low self-esteem.  The examiner stated that the Veteran could understand simple and complex commands and did not pose a danger to himself or others.  He was said to have a guarded prognosis and moderate impairment. 

Reports of private psychiatric treatment in 2008 and 2009 show an assessment of depression, and prescription of medication for the condition.  They reflect continuing relationship problems.  

A 50 percent rating for psychiatric disability is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As the February 2009 VA examination found that the Veteran's psychiatric disorder results in occupational and social impairment with reduced reliability and predominate symptoms to include flattened affect and disturbance in motivation and mood, and the record reflects ongoing difficulties in maintaining relationships, the Board concludes that the psychiatric symptoms shown more nearly approximate the criteria for the next higher (50 percent) rating.  Hence, a 50 percent rating is warranted for the Veteran's adjustment disorder with depressed mood.  While not all of the findings specified for the criteria for a 50 percent rating are met, the findings (with resolution of reasonable doubt in the Veteran's favor, per 38 C.F.R. § 4.3) demonstrate impairment of functioning consistent with, and warranting, a 50 percent rating.  

As for a rating in excess of 70 percent, such a rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are not met by the findings set forth above, and the Board concludes that at no time during the appeal period has the Veteran manifested symptoms that more nearly approximate the criteria for a higher 70 percent rating.  In this regard, while there has been some tenuous suggestion of suicidal ideation postservice, it was concluded following the most recent VA psychiatric examination that the Veteran did not pose a danger to himself.  Obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; and neglect of personal appearance and hygiene are not shown.  Significantly, the GAF scores assigned do not reflect disability consistent with a rating in excess of 50 percent, as the scores noted postservice (58, 60) reflect only moderate psychiatric disability.  Accordingly, the preponderance of the evidence is against a higher (70 percent) rating, and the benefit of the doubt rule does not apply.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's adjustment disorder with depressed mood is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for a 50 percent rating).  See 38 C.F.R. § 3.321(b); Thun, supra.  Consequently, referral for extraschedular consideration is not warranted. 

C.  Unemployability

The Veteran has not alleged, nor is there anything in the record to indicate, that he is unemployed because of his service connected IBS with lactose intolerance and adjustment disorder with depressed mood.  In this regard, the most recent VA psychiatric examination noted that he is working as a self employed software developer.  Accordingly, the matter of a total disability based on individual unemployability rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An effective date earlier than January 28, 2009, for the assignment of a 30 percent rating for IBS with lactose intolerance is denied. 

An effective date earlier than January 28, 2009, for the assignment of a 30 percent rating for adjustment disorder with depressed mood is denied.  

A rating in excess of 30 percent for IBS with lactose intolerance is denied. 

A 50 percent rating for adjustment disorder with depressed mood is granted, subject to regulations governing the payment of monetary awards.  


REMAND

The Veteran was a combat pilot and his service treatment reports note treatment for psychiatric problems, to include inpatient treatment initiated in August 2002 for suicidal ideation.  The diagnoses in service included adjustment disorder with depressed mood, and service connection for such psychiatric disability entity was ultimately granted by a May 2004 rating decision.  Significantly, it is not shown that any psychiatric symptoms found were excluded from the rating of the Veteran's service connected psychiatric disability (and none may be considered in assigning a separate rating, as that would violate the prohibition against pyramiding in 38 C.F.R. § 4.14).  Nonetheless, the Veteran is entitled to establish service connection for the diagnostic entity of PTSD, if such disability is shown.

The postservice record does not reflect a diagnosis of PTSD; a February 2010 statement from a private psychologist (who reports that she treated the Veteran on two occasions between 2002 and 2008) indicates that she did not treat him for PTSD and that he did not exhibit symptoms consistent with that diagnosis.  However, the Veteran is shown to have engaged in combat.  A review of the reports of VA psychiatric examinations in February 2004 and February 2009 found that they were nonspecific for the diagnosis of PTSD.  As the record clearly reflects that the Veteran engaged in combat, the low threshold standard for when a VA examination is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met; and a remand for such examination is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine whether or not he has PSTD related to his experiences as a combat fighter pilot.  The Veteran's claims files (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examination and report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his claims file, the examiner must: 

(1) Opine whether or not the Veteran has PTSD under DSM-IV criteria based on a combat stressor; and 

(2) If PTSD is not diagnosed, explain what symptoms needed to establish the diagnosis of PTSD are found lacking.  
 
The examiner must explain the rationale for all  opinions.  

2.  The RO should ensure that all development sought is completed, and then readjudicate the claim of service connection for PTSD.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


